Name: Commission Implementing Regulation (EU) No 1114/2014 of 21 October 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  animal product;  means of agricultural production;  agri-foodstuffs;  trade policy;  tariff policy;  trade;  economic analysis
 Date Published: nan

 22.10.2014 EN Official Journal of the European Union L 302/46 COMMISSION IMPLEMENTING REGULATION (EU) No 1114/2014 of 21 October 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular points 8 to 11 of Article 18 thereof, Whereas: (1) Commission Regulation (EC) No 2075/2005 (2) lays down rules for the sampling of carcases of species susceptible to Trichinella infection, for the determination of the status of holdings and compartments and conditions for import of meat into the Union. It also provides for reference methods and equivalent methods of detection of Trichinella in samples of carcases. (2) Regulation (EC) No 2075/2005 allows the cutting of carcases of domestic swine under certain conditions pending the results of the Trichinella examination. To facilitate the operation of cutting premises, such authorisation should also be considered for horses under the same conditions. (3) Commission Regulation (EU) No 216/2014 (3) amended certain derogations for the Trichinella sampling of domestic swine in Regulation (EC) No 2075/2005. Regulation (EU) No 216/2014 also amended requirements that must be met by food business operators to obtain official recognition of holdings applying controlled housing conditions. One of those conditions is that the operator may introduce new animals onto the holding only if they come from holdings also officially recognised as applying controlled housing conditions. It should be clarified which conditions apply when domestic swine, others than those directly intended for slaughter, are moved from one to another holding via assembly centres. In addition, relevant certificates for intra-Union trade and import should be adapted to those amended requirements. (4) Information on the official recognition of the holding of origin as applying controlled housing conditions should be included by an official veterinarian in the animal health certificates provided for in Council Directive 64/432/EEC (4) as regards intra-Union trade in swine and in Commission Regulation (EU) No 206/2010 (5) as regards imports into the Union of domestic swine from third countries in order to enable Member States to apply the appropriate Trichinella testing regime at slaughter and not to jeopardise the status of the holding of destination of swine for breeding or production. (5) In order to ensure the correct application of the Regulation (EC) No 2075/2005, third countries exporting domestic swine or meat thereof, should be listed in the relevant acts on import conditions if they apply the derogations on Trichinella sampling of domestic swine and if holdings or compartments are officially recognised as applying controlled housing conditions. (6) The public health attestation of the Trichinella examination should be included in the veterinary certificates accompanying fresh meat in accordance with Regulation (EU) No 206/2010, meat preparations in accordance with Commission Decision 2000/572/EC (6) and meat products in accordance with Commission Decision 2007/777/EC (7). (7) The EU Reference Laboratory for parasites has recommended clarifying the text of Regulation (EC) No 2075/2005 in relation to the procedure of certain equivalent methods for Trichinella testing. In addition, the EU Reference Laboratory validated a new method (PrioCHECK ® Trichinella AAD KIT) for the detection of Trichinella in meat of domestic swine. That method should therefore be authorised for testing of this species. (8) Regulation (EC) No 2075/2005 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2075/2005 is amended as follows: (1) Article 2 is replaced by the following: Article 2 Sampling of carcases 1. Carcases of domestic swine shall be sampled in slaughterhouses as part of the post-mortem examination as follows: (a) all carcases of breeding sows and boars or at least 10 % of carcases of animals sent in for slaughter each year from each holding being officially recognised as applying controlled housing conditions, shall be examined for Trichinella. (b) all carcases from holdings not being officially recognised as applying controlled housing conditions shall be systematically examined for Trichinella. A sample shall be collected from each carcase and the sample shall be examined for Trichinella, in a laboratory designated by the competent authority, using one of the following methods of detection: (a) the reference method of detection set out in Chapter I of Annex I; or (b) an equivalent method of detection set out in Chapter II of Annex I. 2. Carcases of horses, wild boar and other farmed and wild animal species susceptible to Trichinella infestation shall be systematically sampled in slaughterhouses or game-handling establishments as part of the post-mortem examination. A sample shall be collected from each carcase and the sample shall be examined in accordance with Annexes I and III in a laboratory designated by the competent authority. 3. Pending the results of the Trichinella examination and provided full traceability is guaranteed by the food business operator, carcases of domestic swine and of horses may be cut up into a maximum of six parts in a slaughterhouse or in a cutting plant on the same premises. By way of derogation from the first subparagraph and following approval by the competent authority, such carcases may be cut up at a cutting plant attached to or separate from the slaughterhouse provided that: (a) the procedure is under supervision by the competent authority; (b) a carcase or the parts thereof have not more than one cutting plant as its destination; (c) the cutting plant is situated within the territory of the Member State; and (d) in case of a positive result all the parts are declared unfit for human consumption. (2) Article 13 is replaced by the following: Article 13 Import health requirements 1. Meat containing striated muscles of animal species that may be carriers of Trichinella may only be imported into the Union if prior to export the examination for Trichinella has been performed in accordance with conditions equivalent to those of Article 2 or 3 in the third country where the animals were slaughtered. 2. A third country may only apply the derogations provided for in Article 3(2) and (3), if it has informed the Commission of the application of these derogations and if it has been listed for that purpose: (i) in Part 1 of Annex I to Regulation (EU) No 206/2010 for imports of live domestic swine; or (ii) in Part 1 of Annex II to Regulation (EU) No 206/2010 for imports of fresh meat of domestic swine; (iii) in Part 2 of Annex II to Decision 2007/777/EC for imports of meat products produced exclusively from meat or meat products of domestic swine. (3) Article 15 is replaced by the following: Article 15 Documents 1. In the model health certificate for intra-Union trade in live domestic swine set out in Model 2 in Annex F to Directive 64/432/EEC the official veterinarian shall include the information on the official recognition of the holding of origin as applying controlled housing conditions as provided for in Article 8 of this Regulation. 2. In the model health certificate for imports into the Union of domestic swine set out in the Models POR-X and POR-Y in Part 2 of Annex I to Regulation (EU) No 206/2010 the official veterinarian shall include the information on the official recognition by the competent authority of a third country of the holding of origin as applying controlled housing conditions equivalent to those provided for in Annex IV to this Regulation. 3. In the veterinary certificate in accordance with Models POR  set out in Part 2 of Annex II to Regulation (EU) No 206/2010 accompanying consignments of meat intended for imports into the Union from third countries the official veterinarian shall include the public health attestation of the examination for Trichinella carried out in accordance with Article 13 of this Regulation in the third country of origin of the meat. 4. In the animal and public health certificate, the model of which is set out in Annex II to Decision 2000/572/EC, accompanying consignments of meat preparations intended for imports into the Union from third countries, the official veterinarian shall include the public health attestation of the examination for Trichinella carried out in accordance with Article 13 of this Regulation in the third country of origin of the meat. 5. In the animal and public health certificate, the model of which is set out in Annex III to Decision 2007/777/EC, accompanying consignments of certain meat products and treated stomachs, bladders and intestines intended for imports into the Union from third countries, the official veterinarian shall include the public health attestation of the examination for Trichinella carried out in accordance with Article 13 of this Regulation in the third country of origin of the meat. (4) In point 3 of Chapter I of Annex I, paragraph IV is replaced by the following: IV. Cleaning and decontamination procedure after a positive or doubtful result When the examination of a collective or individual sample produces a positive or doubtful result, all material in contact with meat (blender bowl and blade, beaker, stirring rod, temperature sensor, conical filtration funnel, sieve and forceps) must be carefully decontaminated by washing in warm water (65 to 90 °C). It is recommended to rinse each piece thoroughly to remove the detergent if a detergent is used during washing. (5) In point 3 of Part D of Chapter II of Annex I, paragraph IV is replaced by the following: IV. Cleaning and decontamination procedure after a positive or doubtful result When the examination of a collective or individual sample produces a positive or doubtful latex agglutination result, all material in contact with meat (blender bowl and blade, pestle, beaker, stirring rod, temperature sensor, conical filtration funnel, sieve and forceps) must be carefully decontaminated by soaking for few seconds in warm water (65 to 90 °C). Meat residues or inactivated larvae that could remain on their surface may be removed with a clean sponge and tap water. If required, a few drops of detergent can be added for degreasing equipment. It is then recommended to rinse each piece thoroughly to remove all traces of detergent. (6) In Chapter II of Annex I, the following Part E is added: E. Artificial digestion test for in vitro detection of Trichinella spp. larvae in meat samples, PrioCHECK ® Trichinella AAD Kit. This method is only considered equivalent for the testing of meat of domestic swine The PrioCHECK ® Trichinella AAD Kit shall be used according to the instruction manual of the kit using separatory funnels (Lenz NS 29/32) and a glass test tube of 80 ml. (7) In Part A of Chapter I of Annex IV, points (g) to (j) are replaced by the following: (g) the operator must ensure that domestic swine are identified so that each animal can be traced back to the holding; (h) the operator must ensure that domestic swine are only introduced onto the holding if they originate in and come from holdings officially recognised as applying controlled housing conditions; (i) none of the domestic swine has access to outdoor facilities unless the operator can show by a risk analysis to the satisfaction of the competent authority that the time period, facilities and circumstances of outdoor access do not pose a danger for introduction of Trichinella in the holding; (j) none of the swine for breeding and production, as defined in Article 2(2)(c) of Directive 64/432/EEC, has been unloaded after leaving the holding of origin at an assembly centre as defined in Article 2(2)(o) of Directive 64/432/EEC, unless the assembly centre meets the requirements of points (a) to (i) of this Part and all domestic swine being grouped for consignments at the assembly centre originate in and come from holdings officially recognised as applying controlled housing conditions or from officially recognised compartments. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 206. (2) Commission Regulation (EC) No 2075/2005 of 5 December 2005 laying down specific rules on official controls for Trichinella in meat (OJ L 338, 22.12.2005, p. 60). (3) Commission Regulation (EU) No 216/2014 of 7 March 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat (OJ L 69, 8.3.2014, p. 85). (4) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade of bovine animals and swine (OJ 121, 29.7.1964, p. 1977). (5) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (6) Commission Decision 2000/572/EC of 8 September 2000 laying down the animal and public health and veterinary certification conditions for imports of meat preparations into the Community from third countries (OJ L 240, 23.9.2000, p. 19). (7) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49).